DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-9, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the combination of Yanagihara et al. (US 2019/0258259) and Kato et al. (US 2021/0403015) discloses the first and second data processing function as a first and second image processing function, wherein the first and second data processing component is a first and second ASIC, and applying a first and second setting that is matched to the first and second data processing function.  However, there is no mention or indication that the second camera setting that is matched to the second data processing function is applied when the first ASIC relinquishes control and it would not have been obvious to combine other prior arts to reach all the limitations of the claim as a whole.
With regards to claims 5-8, they are dependent on allowed claim 1.
With regards to claim 9, Yanagihara et al. (US 2019/0258259) discloses applying a second camera setting on the camera, however, there is no mention of withdrawing grant of access to the camera by the first image processing component, granting to the second image processing component, access to the camera, and then applying a second camera setting that is matched to the second image processing function, and it would not have been obvious to combine other prior arts to reach all the limitations of the claim as a whole.
With regards to claim 12-14, they are dependent on allowed claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662